Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20100312155A1 to Fukuyama et al. (hereinafter “Fukuyama”).
Regarding claim 1, Fukuyama discloses a chair-type massage machine comprising (Fig. 1 chair-type massage apparatus 1): 
	a base member (Fig. 9 massaging mechanism 40); 
	a slide member which is slidable in a first direction and in an opposite direction thereto with respect to the base member (Fig. 9 Support Plate 42; Paragraph 0120 discloses the support plate is ; and 
	an arm treatment portion which is rotatably fitted to an end portion of the slide member in the first direction (Fig. 9 treatment device 43a; Paragraph 0125 discloses the treatment device is biased to perform a stroke massaging motion. Examiner takes a massaging motion and movement of the treatment device to mean it is rotatably fixed to a forward, bottom end of the slide member. Examiner notes that treatment device 43a and air cell 23a may be used interchangeably).

    PNG
    media_image1.png
    795
    945
    media_image1.png
    Greyscale

Annotated Figure 9 showing end portion of slide member and arm treatment member being rotatably fixed.
Regarding claim 2, Fukuyama discloses the massage machine according to claim 1, and Fukuyama further discloses a first biasing portion which biases the slide member in the opposite direction to the first direction (Fig. 11 Belt 29b; Paragraph 0085 discloses that the belts cause the 
Regarding claim 3, Fukuyama discloses the massage machine according to claim 1, and Fukuyama further discloses a second biasing portion which biases the arm treatment portion in a direction in which the arm treatment portion rotates (Fig. 30A shows the rotational motion; Biasing portion 26; Paragraph 0213 discloses that the air cell moves backward to forward and in a circumferential direction of the arm (Z direction) due to biasing portion 26. Examiner takes the Z direction to be a rotational direction. Z direction stopping or initiation qualifies as biasing.).
Regarding claim 4, Fukuyama discloses the massage machine according to claim 2, and Fukuyama further discloses a second biasing portion which biases the arm treatment portion in a direction in which the arm treatment portion rotates (Fig. 30A shows the rotational motion; Biasing portion 26; Paragraph 0213 discloses that the air cell moves backward to forward and in a circumferential direction of the arm (Z direction) due to biasing portion 26. Examiner takes the Z direction to be a rotational.).  
Regarding claim 5, Fukuyama discloses the massage machine according to claim 1, and Fukuyama further discloses wherein the arm treatment portion has a top face (Fig. 4; Examiner takes the face of the air cell 23a adjacent to the dotted line to be the top face).
Regarding claim 6, Fukuyama discloses the massage machine according to claim 2, and Fukuyama further discloses wherein the arm treatment portion has a top face (Fig. 4; Examiner takes the face of the air cell 23a adjacent to the dotted line to be the top face).
Regarding claim 7, Fukuyama discloses the massage machine according to claim 3, and Fukuyama further discloses wherein the arm treatment portion has a top face 
Regarding claim 8, Fukuyama discloses the massage machine according to claim 1, and Fukuyama further discloses wherein the arm treatment portion has a top face (Fig. 4; Examiner takes the face of the air cell 23a adjacent to the dotted line to be the top face).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding chair-type massagers with armrests: US-20200086778-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                 

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785